Citation Nr: 1732841	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2016). 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel 

INTRODUCTION

The Veteran served in the United States Navy from June 1949 to August 1951.  He died in December 2007 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently, jurisdiction transferred to the RO in Newark, New Jersey. 

This case was previously before the Board in August 2014, at which time the Board reopened the appellant's claim for entitlement to service connection for the cause of the Veteran's death and remanded it for further development.  Additionally, the Board referred the issues of whether there was clear and unmistakable error (CUE) in a June 2002 rating decision that granted entitlement to total disability individual unemployability effective November 30, 1998, and therefore remanded the issue of whether new and material evidence had been received to reopen a claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 (West 2014).

The Board notes that in view of the Board's decision to grant service connection for the cause of the Veteran's death under the provisions of 38 C.F.R. § 3.312 (2016), which will be discussed below, the issue of entitlement to compensation under 38 U.S.C.A. § 1318 has been rendered moot, and is therefore subject to dismissal as noted below. 

FINDINGS OF FACT

1.  The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot. 

2.  The most probative evidence of record shows that the Veteran's service-connected psoriatic arthritis was causally related to the Veteran's coronary artery disease which caused the Veteran's death.


CONCLUSIONS OF LAW

1.  There is no longer a controversy regarding the benefit being sought as to the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318, as the Board's decision to grant service connection for the cause of the Veteran's death under the provisions of 38 C.F.R. § 3.312 resolves this issue.  Therefore, the appellant's claim to entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot and there is no need to reopen the claim.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2016). 

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the claim for entitlement to service connection for cause of death, accordingly, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.  Additionally, as the appellant's claim for service connection for the Veteran's cause of death is being granted, rendering the claim for DIC under 38 U.S.C.A. § 1318 moot, any error as to the duty to notify and assist is harmless error. 
II.  Entitlement to Dependency and Indemnity Compensation 

The Board notes that it referred the issue of whether or not new and material evidence had been provided to reopen the appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 in the August 2014 decision.  However, as discussed below, the Board is now granting the appellant's claim of entitlement to service connection for the Veteran's death, which renders the entitlement of DIC benefits as moot and therefore, the claim does not need to be reopened. 

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7015 (West 2014).  As stated previously, the Board is granting entitlement to service connection for the cause of the Veteran's death under the provisions of 38 C.F.R. § 3.312.  Accordingly, the above determination has rendered moot the remaining issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1318, and therefore, the claim does not need to be reopened.  However, the Board must provide reasons and bases to support this decision. 

In essence, 38 U.S.C.A. § 1310 and 38 U.S.C.A. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  Green v. Brown, 10 Vet. App. 111 (1997). 

As the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310, the matter of the appellant's claim to an alternative method of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is rendered moot as no greater benefit could be provided and therefore dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20 (1990). 




III.  Entitlement to Service Connection for Cause of Death 

The appellant claims, in substance, that the Veteran's service-connected psoriatic arthritis contributed to the cause of his death because psoriatic arthritis can cause inflammation, which can increase the risk of coronary artery disease.  The Board notes that the Veteran's death certificate listed anoxic encephalopathy as being due to coronary artery disease as the cause of death. 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either cause or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed to the cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that is aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As stated previously, the Veteran's cause of death was listed as anoxic encephalopathy as being due to coronary artery disease.  For reasons discussed below, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected psoriatic arthritis contributed substantially and materially to his death, or combined to cause death, or otherwise aided or lent assistance to his death. 

An October 2014 medical opinion addressed whether or not the Veteran's service-connected psoriatic arthritis contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  In reaching her opinion, the October 2014 examiner stated that psoriatic arthritis can cause inflammation which can slightly increase the risk of coronary artery disease.  See, October 2014 VA medical opinion.  While the examiner also lists other non-service connected risk factors for heart disease that the Veteran had, it does not negate the fact that his service-connected psoriatic arthritis is still contributory to coronary heart disease.  The examiner also noted that the presence of psoriatic arthritis does not increase the likelihood of dying from coronary artery disease, but that does not negate the contributory element and does not preclude the Board from finding that the Veteran's service-connected psoriatic arthritis has been satisfactorily is related to the cause of death.  See, October 2014 VA medical opinion. 

The Board further notes that the service-connected disability does not have to be a major or primary cause of death in order for the Board to grant service-connection for the cause of death.  While the October 2014 examiner indicates that psoriatic arthritis is a small contributor to coronary heart disease, it is contributory nonetheless.  In the end, the Veteran's cause of death was anoxic encephalopathy as being due to coronary artery disease.  As the Veteran's service-connected psoriatic arthritis contributes to coronary artery disease, the Board therefore finds that the Veteran's service-connected psoriatic arthritis is causally related to coronary artery disease, which ultimately caused the Veteran's death. 

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's psoriatic arthritis contributed substantially or materially to cause death, and that the criteria for service connection for the cause of the Veteran's death have therefore been met in this matter.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  


ORDER

The issue of whether new and material evidence has been received to reopen a claim of entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 is dismissed as moot. 

Entitlement to service connection for the Veteran's cause of death is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


